DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Arguments
The 35 U.S.C. 112(b) rejection towards Claims 1-20 are withdrawn as the claim have been amended to overcome the 35 U.S.C. 112(b) rejection.
Applicant's arguments filed 7/7/2021 with respect to 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Claim 1 is patent eligible under Prong One of the revised Step 2A of the Alice test
Applicant Argues: In rejecting claim 1 the Examiner alleges the claimed features "can be classified under Certain Methods of Organizing Human Activity as these can be forms of fundamental economic principles or practices and/or commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)."  Applicant respectfully disagrees.  The claimed features do not relate to any of the examples of fundamental economic practices or principles provided in MPEP 2106.04(a)(2)(II)(A), which include hedging or protecting against risk, managing a life insurance, policy, mitigating settlement risk, rules for conducting a wagering game, financial instruments that are designed to protect against the risk of investing in financial instruments, offer-based price optimization, local processing of payments for remotely purchase goods, using a marking affixed to the outside of a mail object to communicate information about the mail object, and placing an order based on displayed market information. Therefore, claim 1 is not directed to a fundamental economic practice or principle.  The claimed features also do not relate to any of the examples of commercial or legal interactions provided in MPEP 2106.04(a)(2)(II)(B), which include agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; or business relations. Therefore, claim 1 is not directed to a commercial or legal interaction.  Further, the claimed features do not "manage personal behavior or relationships or interactions between people including following rules or instructions." Therefore, the claim does not recite subject matter that falls within a certain method of organizing human activity.
Examiner Response:  The examiner respectfully disagrees.  The examiner notes the claims relate a form of a commercial or legal interaction as the claim focuses on identifying a person having a first future appearing in the frequency data (i.e., change in occurrence frequency of a transition) as an abnormal object.  This concept is similar in breadth to the examples provide in  MEPP2106.04(a)(2)(II)(B) - ii. using an algorithm for determining the optimal number of visits by a business representative to a client, In re Maucorps, 609 F.2d 481, 485, 203 USPQ 812, 816 (CCPA 1979).  Therefore the examiner finds this argument not persuasive. 
Applicant Argues: In rejecting claim 1, the Examiner also alleges the claimed features can also be classified under Mental Processes, as the limitations covers performance of the limitation in the mind but for the recitation of generic computer components."  However, MPEP 2106.04(a)(2)(III)(A) states "[c]laims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind." Applicant respectfully submits the claimed features are not practically performed in the human mind, and therefore the claim does not recite a mental process.  For example, the at least one processor of claim 1 is configured to execute one or more instructions to "extract a feature value of appearance from a plurality of person images captured in a site of a transaction; determine, based on the feature value of appearance, a plurality of people in the plurality of person images; generate frequency data indicating a temporal change in an occurrence frequency of a transaction for each of the plurality of people; and identify a person having a first feature appearing in the frequency data as an abnormal object..." Appln. No.: 16/499,385Applicant respectfully submits the human mind could not extract a feature value from person images, and determine people based on the feature values, or identify a person have a feature that appears in generated frequency data.  Moreover, Applicant respectfully submits that any mental process intending to arrive at similar results would not involve extracting feature values and identifying a person that has a feature appearing in generated frequency data.  Therefore, the claim does not recite subject matter that can be categorized as a mental process
Examiner Response:  The examiner respectfully disagrees.  The examiner notes that the human mind with the aid of pencil and paper is fully capable of performing the steps of extract a feature value of appearance from a plurality of person images captured in a site of a transaction;  determine, based on the feature value of appearance, a plurality of people in the plurality of person images;  generate frequency data indicating a temporal change in an occurrence frequency of a transaction  for each of the plurality of peopl
Claim 1 is patent eligible under Prong Two of the revised Step 2A of the Alice test

In this regard, independent claim 1 recites at least one processor that is configured to execute one or more instructions to “extract a feature value of appearance from a plurality of person images captured in a site of a transaction; determine, based on the feature value of appearance, a plurality of people in the plurality of person images; generate frequency data indicating a temporal change in an occurrence frequency of a transaction for each of the plurality of people; and identify a person having a first feature appearing in the frequency data as an abnormal object..”... Accordingly, claim 1 integrates any possible judicial exception into a practical application of that exception, and accordingly are patent eligible under Prong Two of the revised Step 2A of the Alice test.
Examiner’s Response:  The examiner respectfully disagrees.  The examiner notes that the features that Applicant argues fall under the analysis provided by Prong One of the revised Step 2A of the Alice test. The examiner notes the claim only recites additional elements of - memory, processor, and/or multiple apparatuses, see Claim 20.   These elements are recited at a high-level of generality (such that it amounts no more than mere instructions to apply the exception using a generic computer component (i.e., generic computer executing and further generic computer network). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Therefore the examiner finds this argument not persuasive.
Claim 1 is patent eligible under of Step B of the Alice Test
Applicant Argues: Moreover, Applicant respectfully submits that even if it is assumed the claim is directed to an abstract idea, which is not conceded, independent claim 1 recites significantly more than any allegedly abstract idea.  In particular, MPEP 2106.05(1)(A)(v) indicates that in evaluating Step 2B, an additional element or combination of elements “[adds] a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application,” has been found to quality as “significantly more” when recited in a claim with a judicial exception. As discussed below, the cited references do not teach or suggest the features of independent claim 1. Thus, it is clear independent claim 1 provides an “inventive concept,” and does not simply append well-understood, routine or conventional activities.
Examiner’s Response:  The examiner respectfully disagrees.  The examiner notes that the additional elements of involving use of memory, processor, and/multiple apparatuses to perform such steps amounts to no more than mere instructions to apply the exception using a generic computer component thus cannot provide an inventive concept.   
Therefore the examiner finds these arguments not persuasive.  
Applicant's arguments filed 7/7/2021 with respect to 35 U.S.C. 103 have been considered but are moot in view of new grounds of rejection.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e., generating frequency data and extracting processing object that is abnormal from said frequency data ) without significantly more. 
The claim(s) recite(s):
Claim 1, and similarly Claim 23, and 24



extract a feature value of appearance from a plurality of person images captured in a site of a transaction; 
determine, based on the feature value of appearance, a plurality of people in the plurality of person images; 
generate frequency data indicating a temporal change in an occurrence frequency of a transaction  for each of the plurality of peopl
identify a person having a first feature appearing in the frequency data as an abnormal object.
The examiner notes the limitations not struck out above falls under two of the Groupings of Abstract Ideas - Certain Methods of Organizing Human Activity and/or Mental Processes.   
The claims can be classified under Certain Methods of Organizing Human Activity as these can be forms of fundamental economic principles or practices and/or commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
The claims can also be classified under Mental Processes, as the limitations covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a memory, processor, and/or multiple apparatuses see Claim 20) nothing in the claim element precludes the step from practically being performed in the mind. For example, the context of this claim encompasses the user manually performing such steps in 
Accordingly, the claim recites an abstract idea
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements - memory, processor, and/or multiple apparatuses, see Claim 20.   These elements are recited at a high-level of generality (such that it amounts no more than mere instructions to apply the exception using a generic computer component (i.e., generic computer executing and further generic computer network). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of involving use of memory, processor, and/multiple apparatuses to perform such steps amounts to no more than mere instructions to apply the exception using a generic computer component thus cannot provide an inventive concept.   
Regarding Claim 2-14; these claim recites limitations that further define the same abstract idea as noted in Claim 1. Therefore they are considered patent ineligible for the reasons given above. In addition, some of these dependent claims recite the additional elements of “a processor executing...”.  The processor in these steps is recited at a high level of generality such that such that it amounts no more than mere instructions to apply the exception using generic computer component (i.e., general computer execution). Even in combination, these additional elects do 
Regarding Claim 20; these claim recites limitations that further define the same abstract idea as noted in Claim 1. Therefore they are considered patent ineligible for the reasons given above. In addition, they recite the concepts of a first/second apparatus that are remote from one another such that it amounts no more than mere instructions to apply the exception using generic computer component (i.e., general computer network). Even in combination, these additional elects do not ingrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself.
These claim are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-14, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zoldi et al. (US 2010/0228580 A1) in view of Dieter et al. (US 2017/0255923 A1) and O’Reily et al. (US 2014/0067679 A1).  

Regarding Claim 1, and similarly Claim 22 and 23;
Zoldi teaches an analysis system (Abstract) comprising: 
at least one memory configured to store one or more instructions ([0021]); and 
at least one processor configured to execute the one or more instructions ([0021])  to: 
generate frequency data indicating a temporal change in an occurrence frequency of a transaction for [a person] ([0017] - FIG. 3 is a computerized method 300 for detecting fraud using frequency data, according to an example embodiment. The computerized method 300 for detecting fraud includes obtaining frequency information on transaction data for at least one entity 310, converting frequency information to a frequency variable 312, and predicting whether an activity is fraudulent in response to the frequency variable 314 and [0019] and [0020] - The computerized method 400 includes generating a signature 410 of unique activity of an account based on the entities associated with the account and their corresponding frequency values in a frequent-behavior sorted list. In on embodiment, the generated signature of unique activity of an account is based on the entities associated with the account and their corresponding frequency values in a frequent-behavior sorted list. The signature can be used in several ways. In one embodiment, the signature can be monitored for deviations in the pattern portrayed by the signatures and [0078] – temporal pattern); and 
 [identify] ... frequency data as an [abnormality]  (Abstract and [0020] and [0078]).
Zoldi fails to explicitly disclose:
extract a feature value of appearance from a plurality of person images captured in a site of a transaction; 

...for each of the plurality of people;
identify a person having a first feature appearing in the appearing in the data... as an abnormal object.
However, in an analogous art, Dieter teaches
extract a feature value of appearance from a plurality of person images captured in a site of a transaction (Dieter, [0166] - In certain other examples, the camera module 132 determines a frame of the captured video to provide an image of the faces of a plurality of users 101. For example, the frame comprises an image of the face of a first user 101, a second user 101, and a third user 101 at different locations in the image... [0168] - In this example, the camera module 132, each time the camera module 132 detects the presence of one or more faces in the video feed, the camera module 132 extracts a frame of the video feed comprising one or more facial images of one or more corresponding detected faces and creates facial templates based on the extracted one or more facial images);
determine, based on the feature value of appearance, a plurality of people in the plurality of person images (Dieter, [0166] - In certain other examples, the camera module 132 determines a frame of the captured video to provide an image of the faces of a plurality of users 101. For example, the frame comprises an image of the face of a first user 101, a second user 101, and a third user 101 at different locations in the image... [0168] - In this example, the camera module 132, each time the camera module 132 detects the presence of one or more faces in the video feed, the camera module 132 extracts a frame of the video feed comprising one or more facial images of one or more corresponding detected faces and creates facial templates based on the extracted one or more facial images); [and]
[concepts of generation of templates] ...for each of the plurality of people ([0168]).
Therefore it would have been obvious before the effective filing date of the claimed invention to include in the frequency based analysis for a person of Zoldi the ability to extract a feature value of appearance from a plurality of person images captured in a site of a transaction determine, based on the feature value of appearance, a plurality of people in the plurality of person images as taught by Deiter to thereby predict a “solution” in which the frequency based analysis for a person could be applied to a plurality of person images captured and thus have frequency data generated for each of the plurality of people since the claimed since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable 
Further, in an analogous art, O’Reily teaches
generate ...data ... for each [a] object (O’Reily, [0151] – capturing image data);
identify a person having a first feature appearing in the appearing in the data... as an abnormal object (O’Reily, [151] - and processing image data from the camera to extract user characteristic features from the image data associated with authenticated transactions; iteratively updating a user database of the user characteristic features over multiple authenticated transactions; computing a match score, based on preset rules, of the user characteristic features for a current transaction with the user characteristic features associated with a current user stored in the user database, and raising an alarm when the match score fails to meet a threshold value).

One would have been motivated to combine the teachings of O’Reily to Zoldi and Deiter to do so as it provides security, transaction verification, and financial transaction security (O’Reily, [0002]). 

Regarding Claim 2;
Zoldi and Dieter and O’Reily disclose system to Claim 1.
Zoldi further teaches ...past frequency data obtained in a presence of abnormality ([0020] - The computerized method 400 includes generating a signature 410 of unique activity of an account based on the entities associated with the account and their corresponding frequency values in a frequent-behavior sorted list. In on embodiment, the generated signature of unique activity of an account is based on the entities associated with the account and their corresponding frequency values in a frequent-behavior sorted list. The signature can be used in several ways. In one embodiment, the signature can be monitored for deviations in the pattern portrayed by the signatures... historical list of fraud signatures... fraud alert or fraud score and [0078] – temporal pattern).
O’Reily further teaches wherein the first feature is a feature appearing in ... data obtained in a presence of abnormality (O’Reily, [151] - and processing image data from the camera to extract user characteristic features from the image data associated with authenticated transactions; iteratively updating a user database of the user characteristic features over multiple authenticated transactions; computing a match score, based on preset rules, of the user characteristic features for a current transaction with the user characteristic features associated with a current user stored in the user database, and raising an alarm when the match score fails to meet a threshold value).
Similar rationale and motivation is noted for the combination of O’Reily to combination of references for Claim 1 as noted above. 

Regarding Claim 4;
Zoldi and Dieter and O’Reily disclose system to Claim 1.
Zoldi further teaches ...past frequency data obtained in a presence of abnormality ([0020] - The computerized method 400 includes generating a signature 410 of unique activity of an account based on the entities associated with the account and their corresponding frequency values in a frequent-behavior sorted list. In on embodiment, the generated signature of unique activity of an account is based on the entities associated with the account and their corresponding frequency values in a frequent-behavior sorted list. The signature can be used in several ways. In one embodiment, the signature can be monitored for deviations in the pattern portrayed by the signatures... historical list of fraud signatures... fraud alert or fraud score and [0078] – temporal pattern).
O’Reily further teaches wherein the processor is further configured to execute the one or more instructions to exclude the abnormal object having a second feature appearing in the ... data from the abnormal objects ([151] - and processing image data from the camera to extract user characteristic features from the image data associated with authenticated transactions; iteratively updating a user database of the user characteristic features over multiple authenticated transactions; computing a match score, based on preset rules, of the user characteristic features for a current transaction with the user characteristic features associated with a current user stored in the user database, and raising an alarm when the match score fails to meet a threshold value).  The examiner notes as reasonably constructed the an abnormal object is excluded as the threshold is met with second features appearing from the possible abnormal objects (e.g., user characteristic features)
Similar rationale and motivation is noted for the combination of O’Reily to combination of references for Claim 1 as noted above. 

Regarding Claim 5;
Zoldi and Dieter and O’Reily disclose system to Claim 4.
Zoldi further teaches ...past frequency data obtained in a presence of abnormality ([0020] - The computerized method 400 includes generating a signature 410 of unique activity of an account based on the entities associated with the account and their corresponding frequency values in a frequent-behavior sorted list. In on embodiment, the generated signature of unique activity of an account is based on the entities associated with the account and their corresponding frequency values in a frequent-behavior sorted list. The signature can be used in several ways. In one embodiment, the signature can be monitored for deviations in the pattern portrayed by the signatures... historical list of fraud signatures... fraud alert or fraud score and [0078] – temporal pattern).
O’Reily further teaches wherein the second feature is a feature appearing in ... data obtained in a absence of abnormality (O’Reily, [151] - and processing image data from the camera to extract user characteristic features from the image data associated with authenticated transactions; iteratively updating a user database of the user characteristic features over multiple authenticated transactions; computing a match score, based on preset rules, of the user characteristic features for a current transaction with the user characteristic features associated with a current user stored in the user database, and raising an alarm when the match score fails to meet a threshold value).
Similar rationale and motivation is noted for the combination of O’Reily to combination of references for Claim 1 as noted above. 

Regarding Claim 6;
Zoldi and Dieter and O’Reily disclose system to Claim 5.
O’Reily further teaches wherein the second feature includes at least one of a feature commonly applied to all people and a feature set for each person (O’Reily, [0149] – face and ear feature extraction (i.e., feature common to all processing objects) and [151] - and processing image data from the camera to extract user characteristic features from the image data associated with authenticated transactions; iteratively updating a user database of the user characteristic features over multiple authenticated transactions; computing a match score, based on preset rules, of the user characteristic features for a current transaction with the user characteristic features associated with a current user stored in the user database, and raising an alarm when the match score fails to meet a threshold value).

Regarding Claim 7;
Zoldi and Dieter and O’Reily disclose system to Claim 6.
 ([0017], [0020], and [0078] – temporal pattern).
Dieter further teaches the plurality of people (Dieter, [0166] and [0168]).
Similar rationale and motivation is noted for the combination of Dieter to combination of references for Claim 1 as noted above. 
O’Reily further teaches wherein the second feature commonly applied to all people is a feature appearing in the ... data of a plurality of the people (O’Reily, [0149] – face and ear feature extraction (i.e., feature common to all processing objects) and [151] - and processing image data from the camera to extract user characteristic features from the image data associated with authenticated transactions; iteratively updating a user database of the user characteristic features over multiple authenticated transactions; computing a match score, based on preset rules, of the user characteristic features for a current transaction with the user characteristic features associated with a current user stored in the user database, and raising an alarm when the match score fails to meet a threshold value).
Similar rationale and motivation is noted for the combination of O’Reily to combination of references for Claim 1 as noted above. 

Regarding Claim 8;
Zoldi and Dieter and O’Reily disclose system to Claim 6.
Zoldi further discloses ...frequency data of a person ([0017], [0020], and [0078] – temporal pattern).
O’Reily further teaches wherein the second feature set for each person is a feature appearing in the... data of each person (O’Reily, [0149] – face and ear feature extraction (i.e., feature common to all processing objects) and [151] - and processing image data from the camera to extract user characteristic features from the image data associated with authenticated transactions; iteratively updating a user database of the user characteristic features over multiple authenticated transactions; computing a match score, based on preset rules, of the user characteristic features for a current transaction with the user characteristic features associated with a current user stored in the user database, and raising an alarm when the match score fails to meet a threshold value).
Similar rationale and motivation is noted for the combination of O’Reily to combination of references for Claim 1 as noted above. 

Regarding Claim 9;
Zoldi and Dieter and O’Reily disclose system to Claim 1.
	Zoldi further discloses and wherein the processor is further configured to execute the one or more instructions to generate the frequency data indicating the temporal change in the occurrence frequency of the transaction for each person on the basis of ... data obtained by capturing a site of the transaction ([0019] – point of sale devices and [0020] - The amount of variation from the signature can be useful in determining if there is a potential for fraud. In another embodiment, the signature is further used to identify potential fraudulent persons and [0073] – ATM Terminal ID and [0074]-[0075] and [0077]-[0078] – temporal pattern and [0080]).
	Dieter further teaches generating... for each person on the basis of image data obtained by capturing a site of the transaction (Dieter, [0168]).

O’Reily further teaches wherein the processor is further configured to execute the one or more instructions to generate the... data indicating ... the transaction for each person on the basis of image data obtained by capturing a site of the transaction (O’Reily, [0052] and [0075] - ATM 100 stores Transaction Data 102 every time a Card User 109 inserts their card and performs a transaction. Included within this Transaction Data is the identity (ID) of the person and the start and end time that the transaction took place and [0078] - It then passes the video and transaction data into the Analytics Engine 203, which performs the analysis, stores new data about the facial features of Card User 109 and passes back either a positive or negative result on the match of the Card User 109 and the stored data on that Card User 109  and [0134] - This process, for example, starts when a user initiates a financial transaction at a terminal. A system according to an embodiment of the invention may then, in real time, take the video (or image(s) extracted from it), analyze certain facial features (whatever is visible) using standard methods, and compare them to the ones stored in the database. Based upon the analysis one or more authorizations and/or alarms may be triggered).
Similar rationale and motivation is noted for the combination of O’Reily to combination of references for Claim 1 as noted above. 

Regarding Claim 10;
Zoldi and Dieter and O’Reily disclose system to Claim 9.
	Zoldi teaches further discloses wherein the processor is further configured to execute the one or more instructions to determine whether or not the possible abnormal object is an abnormal ([0019] – point of sale devices and [0020] - The amount of variation from the signature can be useful in determining if there is a potential for fraud. In another embodiment, the signature is further used to identify potential fraudulent persons and [0073] – ATM Terminal ID and [0074]-[0075] and [0077]-[0078] and [0080])
	O’Reily further teaches wherein the processor is further configured to execute the one or more instructions to determine whether or not a person who is the abnormal object is an abnormal transaction... (O’Reily, Abstract and [0151] - performing authenticated user-initiated transactions and generating transaction data including a user identity associated with each transaction and a camera for capturing image data of a user performing an authenticated transaction at the terminal; wherein the analytics server is configured to extract user characteristic features from the image data associated with authenticated transactions and iteratively update a user database of the user characteristic features over multiple authenticated transactions, and wherein the analytics server is further configured to compute a match score, based on preset rules, of the user characteristic features for a current transaction with the user characteristic features associated with a current user stored in the user database, and raise an alarm when the match score fails to meet a threshold value.).
Similar rationale and motivation is noted for the combination of O’Reily to combination of references for Claim 1 as noted above. 

Regarding Claim 11;
Zoldi and O’Reily disclose system to Claim 10.
([0019] – point of sale devices and [0020] - The amount of variation from the signature can be useful in determining if there is a potential for fraud. In another embodiment, the signature is further used to identify potential fraudulent persons [0071] - Individual cardholders also have a cashing behavior in terms of "how much they usually withdraw from the ATM, and where the ATM is located, and when they withdraw from an ATM". Such details are captured in transaction records. Basic information such as transaction date, time, and dollar amount are recorded in the transaction records (i.e., input into the transaction terminal) and [0073] – ATM Terminal ID and [0074]-[0075] and [0077]-[0078] and [0080])
O’Reily further teaches wherein the processor is further configured to execute one or more instructions to determine whether or not the person who is the abnormal object is the abnormal transaction ...  (O’Reily, Abstract and [0151] - performing authenticated user-initiated transactions and generating transaction data including a user identity associated with each transaction and a camera for capturing image data of a user performing an authenticated transaction at the terminal; wherein the analytics server is configured to extract user characteristic features from the image data associated with authenticated transactions and iteratively update a user database of the user characteristic features over multiple authenticated transactions, and wherein the analytics server is further configured to compute a match score, based on preset rules, of the user characteristic features for a current transaction with the user characteristic features associated with a current user stored in the user database, and raise an alarm when the match score fails to meet a threshold value.).
Similar rationale and motivation is noted for the combination of O’Reily to combination of references for Claim 1 as noted above. 

Regarding Claim 12;
Zoldi and Dieter and O’Reily disclose system to Claim 11.
	Zoldi further teaches wherein the input information includes a user identifier (ID) and/or an account number used in the transaction ([0006] - The frequent-behavior sorted list method is such a fraudulent transaction detection method that dynamically tracks the frequently dialed phone numbers, the most frequently visited ATMs, or Point of Sale Merchants, or the like for an individual account and [0013] - In some embodiments, the output 122 includes a frequency table. The frequency table may be sorted and, in some embodiments, may take the from of a frequent-behavior sorted list that includes the most frequent transactions or behaviors associated with a specific account and [0017] - The entity may be an account associated with a debit card or credit card.).

Regarding Claim 13;
Zoldi and Dieter and O’Reily disclose system to Claim 12.
	Zoldi further teaches wherein the processor is further configured to execute the one or more instructions to determine whether or not the person who is the abnormal object is the abnormal transactor ... in association with the user ID or the account number included in the input information... ([0006] - The frequent-behavior sorted list method is such a fraudulent transaction detection method that dynamically tracks the frequently dialed phone numbers, the most frequently visited ATMs, or Point of Sale Merchants, or the like for an individual account and [0013] - In some embodiments, the output 122 includes a frequency table. The frequency table may be sorted and, in some embodiments, may take the from of a frequent-behavior sorted list that includes the most frequent transactions or behaviors associated with a specific account and [0017] - The entity may be an account associated with a debit card or credit card.).
O’Reily further teaches wherein the processor is further configured to execute the one or more instructions to determine whether or not the person who is the abnormal object is the abnormal transactor on the basis of a user attribute registered in association with the user ID or the account number included in the input information and a user attribute estimated from the image data and related to the person who is the abnormal object (O’Reily [0052] and [0075] - ATM 100 stores Transaction Data 102 every time a Card User 109 inserts their card and performs a transaction. Included within this Transaction Data is the identity (ID) of the person and the start and end time that the transaction took place and [0078] - It then passes the video and transaction data into the Analytics Engine 203, which performs the analysis, stores new data about the facial features of Card User 109 and passes back either a positive or negative result on the match of the Card User 109 and the stored data on that Card User 109  and [0134] - This process, for example, starts when a user initiates a financial transaction at a terminal. A system according to an embodiment of the invention may then, in real time, take the video (or image(s) extracted from it), analyze certain facial features (whatever is visible) using standard methods, and compare them to the ones stored in the database. Based upon the analysis one or more authorizations and/or alarms may be triggered).


Regarding Claim 14;
Zoldi and Dieter and O’Reily disclose system to Claim 10.
O’Reily further teaches the processor is further configured to execute the one or more instructions to transmit information indicating the person determined as the abnormal trans actor to the transaction terminal (O’Reily [0052] and [0075] - ATM 100 stores Transaction Data 102 every time a Card User 109 inserts their card and performs a transaction. Included within this Transaction Data is the identity (ID) of the person and the start and end time that the transaction took place and [0078] - It then passes the video and transaction data into the Analytics Engine 203, which performs the analysis, stores new data about the facial features of Card User 109 and passes back either a positive or negative result on the match of the Card User 109 and the stored data on that Card User 109  and [0134] - This process, for example, starts when a user initiates a financial transaction at a terminal. A system according to an embodiment of the invention may then, in real time, take the video (or image(s) extracted from it), analyze certain facial features (whatever is visible) using standard methods, and compare them to the ones stored in the database. Based upon the analysis one or more authorizations and/or alarms may be triggered).
Similar rationale and motivation is noted for the combination of O’Reily to combination of references for Claim 1 as noted above. 

s 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zoldi et al. (US 2010/0228580 A1) in view of Dieter et al. (US 2017/0255923 A1) and O’Reily et al. (US 2014/0067679 A1) and further in view of Nakazawa et al. (US 20111/0153601 A1).

Regarding Claim 3;
Zoldi and Dieter and O’Reily disclose system to Claim 2.
Zoldi further discloses wherein the first feature is indicated by at least one of the occurrence frequency of the predetermined event in a predetermined period ([0017] – frequency data and [0019] – frequency information regarding times and [0078] – temporal pattern), a degree to which occurrence of the predetermined event is concentrated in a partial period of the predetermined period explicitly ([0084] – velocity and Table 4 – explanation(s))
Zoldi and Dieter and O’Reily fail to explicitly disclose an inclination of a broken line graph showing the temporal change in the occurrence frequency of the predetermined event with one axis denoting time and another axis denoting the occurrence frequency.
	However, in the information analysis art, Nakazawa teaches concepts of analysis, albeit for documents, the use of an inclination of a broken line graph showing the temporal change in the occurrence frequency of the “predetermined event” with one axis denoting time and another axis denoting the occurrence frequency (Abstract – As reasonably constructed correlation is a predetermined event and FIG. 2-8).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Nakazawa to the fraud detection of Zoldi and Dieter and O’Reily to include the ability to depict an inclination of a broken line graph showing the 
One would have been motivated to combine the teachings of Nakazawa to Zoldi and Dieter and O’Reily to do so as it provides / allows an information analysis apparatus to “detect” change of patterns in time-series data (Nakazawa, [0022]).

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zoldi et al. (US 2010/0228580 A1) in view of Dieter et al. (US 2017/0255923 A1) and O’Reily et al. (US 2014/0067679 A1) and further in view of Examiner’s Official Notice as evidenced by Bobbitt et al. (US 2010/00114617 A1).

Regarding Claim 20;
Zoldi and Dieter and O’Reily disclose system to Claim 10.	
Zoldi further discloses ... generates frequency data indicating a temporal change in an occurrence frequency of a predetermined event for each processing object ([0013]-[0014] and [0017]) and ...determines whether or not a person who is the possible abnormal object is an abnormal transactor on the basis of a transaction history of a transaction terminal ([0013] and [0015]-[0016] and [0020])
Zoldi and Dieter and O’Reily fail to explicitly disclose a first apparatus... a second apparatus, wherein the first apparatus and the second apparatus are configured to be physically separated and communicable with each other.
However, the examiner takes Examiner’s Official Notice that it is notoriously old and well known in the computer arts to have any number of devices, which are remote from each 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Examiner’s Official Notice as evidenced by Bobbitt to the fraud detection of Zoldi and Dieter and O’Reily fail to the features, supra.
One would have been motivated to combine the teachings of to do so as it provides / allows load balancing of data computational entities.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466.  The examiner can normally be reached on M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.